DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-44 are pending and have been examined.

Priority
The Examiner has noted applicant’s claim for priority based on U.S. Provisional Patent Application No. 62/842,279 filed 05/02/2019.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed 6/21/2019, 5/5/2020, 10/7/2021, 11/30/2020 and 6/8/2021, which comply with 37 CFR 1.97. As such, the information disclosure statements have been placed in the application file and the information referred to therein has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
Reference character 1114 shown in Figure 11 is not found in the detailed description.
Reference character 1314 shown in Figure 13 is not found in the detailed description.
Reference characters 1106, 1107, 1108 and 1409, shown in Figure 14, are not found in the detailed description.
Reference characters 3312, 3313 and 3314, shown in Figure 33, are not found in the detailed description.
Reference character 3610 shown in Figure 36 is not found in the detailed description.
Reference character 4104 shown in Figure 41 is not found in the detailed description.
Reference characters 4421 and 4422, shown in Figure 45A, are not found in the detailed description.
Reference characters 4451-4454 and 4456, shown in Figure 45B, are not found in the detailed description.
Reference character 4470 shown in Figure 45C is not found in the detailed description.
Reference character 4750 shown in Figure 47B is not found in the detailed description.
Reference character 5207 shown in Figure 52 is not found in the detailed description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character 1114 shown in Figure 11 is not described in applicant’s specification (see, e.g., paragraphs 103-116 describing FIG. 11). 
Reference character 1314 shown in Figure 13 is not described in applicant’s specification (see, e.g., paragraphs 120-121 describing FIG. 13).
Reference characters 1106, 1107, 1108 and 1409, shown in Figure 14, are not described in applicant’s specification (see, e.g., paragraphs 103-116 and 122-125 describing FIGs. 11 and 14).
Reference characters 3312, 3313 and 3314, shown in Figure 33, are not described in applicant’s specification (see, e.g., paragraphs 154-155 describing FIG. 33).
Reference character 3610 shown in Figure 36 is not described in applicant’s specification (see, e.g., paragraphs 159-168 describing FIG. 36).
Reference characters 4421 and 4422, shown in Figure 45A, are not described in applicant’s specification (see, e.g., paragraph 195 describing FIG. 45A).
Reference characters 4451-4454 and 4456, shown in Figure 45B, are not described in applicant’s specification (see, e.g., paragraph 195 describing FIG. 45B).
Reference character 4470 shown in Figure 45C is not described in applicant’s specification (see, e.g., paragraph 195 describing FIG. 45C).
Reference character 4750 shown in Figure 47B is not described in applicant’s specification (see, e.g., paragraph 200 describing FIG. 47B).
Reference character 5207 shown in Figure 52 is not described in applicant’s specification (see, e.g., paragraphs 196-198 describing FIG. 52).
Appropriate correction is required.
Also, in the third sentence of paragraph 203, the recitation of “The LSB is determined using the formula: LSB = leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due process, temperature, noise, or usage degradation and that ensures that the separation between levels is adequate.” is grammatically incorrect and appears to be missing the word “to” between “due” and “process”, and it appears that the word “process” should be “processing”. Appropriate correction is required.

Claim Objections
Claims 12, 13, 16, 23, 28, 29, 39 and 40 are objected to because of the following informalities:  
Claims 12, 13 and 28 each recite “an output block” (see, lines 1-2 of claim 12, line 2 of claim 13 and lines 1-2 of claim 28). Regarding claims 12 and 13, applicant previously introduced “an output circuit block” in line 1 of base claim 1. Regarding claim 28, applicant previously introduced “an output circuit block” in line 1 of claim 17. For examination purposes, recitations of “the output block” in claims 12-13 and 28 are being interpreted as the previously-introduced “output circuit block” (see, e.g., the recitation of “the output circuit block” in line 3 of claim 16).  Appropriate correction is required.
In claim 16, the claim sentence is not ended with a period. Appropriate correction is required.
In line 1 of claim 23, the recitation of “wherein the array leakage one or more of comprises” is grammatically incorrect. If supported by the original specification, the examiner suggests that it appears that this recitation should read “wherein the array leakage comprises” (see, e.g., line 1 of claim 7). Appropriate correction is required.
Claim 29, which depends directly from independent claim 17, recites “the output block” in line 2. Applicant previously introduced “an output circuit block” in line 1 of claim 17. For examination purposes, “the output block” is being interpreted as the previously-introduced “output circuit block”. Appropriate correction is required.
The preambles of claims 39 and 40 both recite “The method of claim 31, wherein the system further comprises:”. Independent claim 31 is a method claim and does not recite any “system”. For examination purposes, “wherein the system further comprises” is being interpreted as “wherein the method further comprises”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 and 32-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In independent claims 1 and 17, the recitations of “measuring leakage and/or offset” (see, line 3 of claim 1) and “measuring offset or leakage” (see, line 3 of claim 17) are unclear. In particular, it is unclear which, if any, component, part or portion of the recited “output circuit block for analog neural memory cells” (see, line 1 of claims 1 and 17) that the recited “leakage and/or offset” of which should actually be measured, much less how such leakage “and/or” offset is measured. For instance, claims 1 and 17, and their dependent claims (see, e.g., dependent claims 6-10 and 22-26) do not recite, specify or define any voltage or current measurement that is performed to accomplish the claimed “measuring [of] leakage and/or offset”. Paragraphs 202-203 of applicant’s specification state “The leakage can comprise one or more of array leakage and circuit leakage. The array leakage can comprise one or more of memory cell leakage and leakage from one or more of decoding circuits and column write circuits. The offset can comprise one or more of array offset and circuit offset. The array offset can comprise offset from array variation due to one or more of memory cell capacitance and cell junction capacitance. The circuit offset can comprise offset from one or more of decoding circuits and column write circuits.” and “leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due [to] process, temperature, noise, or usage degradation”. For examination purposes, recitations of “measuring leakage and/or offset” and “measuring offset or leakage” in claims 1 and 17, respectively, are being interpreted as any measurement, observation or recording of any offset, noise or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of the previously-introduced “output circuit block for analog neural memory cells”. Appropriate correction is required.
Claims 1 and 17 both recite “the next level” (see, the last line of claims 1 and 17). There is insufficient antecedent basis for these limitations in these claims. Applicant did not previously introduce any “next level” or any other “level” in these claims. For examination purposes, the Examiner is interpreting the term “the next level” as any next level. Appropriate correction is required.
Claims 2 and 18 recite “the total number of levels” (see, line 3 of claim 2) and “the number of total levels” (see, line 3 of claim 18). There is insufficient antecedent basis for these limitations in these claims. Applicant did not previously introduce any “total number of levels”, “number of levels”, “number of total levels”, “total levels” or any other “levels” in these claims or their base claims, claims 1 and 17. Applicant previously introduced “the next level” in claims 1 and 17. However, as noted above, there is also insufficient antecedent basis for these limitations in claims 1 and 17. For examination purposes, the terms “the total number of levels” and “the number of total levels” are being interpreted as any total number of levels. Appropriate correction is required.
Claims 3-16 and 19-21, which each depend directly or indirectly from claims 2 and 18, respectively are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 2 and 18.
Also, claims 2-16 and 18-29, which each depend directly or indirectly from claims 1 and 17, respectively are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 1 and 17.
Claims 32 and 33, which both depend directly from independent claim 31, both recite “wherein the compensation by measuring an output of the output circuit block using the counter” (see, lines 1-2 of claims 32 and 33). There is insufficient antecedent basis for these limitations in these claims. Applicant did not previously introduce any “compensation” in these claims or their base claim, claim 31. Applicant previously introduced “compensating for the leakage or offset” in the last line of claim 31. Further, the recitation of “wherein the compensation by measuring an output of the output circuit block using the counter” is grammatically incorrect (seemingly missing one or more words) to the point of being unclear. For examination purposes, recitations of “wherein the compensation by measuring an output of the output circuit block using the counter” are being interpreted as “wherein the compensating comprises measuring an output of the output circuit block using the counter”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-21, 28-34, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (U.S. Patent No. 10,489,700 B1, hereinafter “Asnaashari”) in view of Baker (U.S. Patent Application Pub. No. 2008/0310245 A1, hereinafter “Baker”).
With respect to claim 1, Asnaashari discloses the invention as claimed including a method of operating an output circuit block for analog neural memory cells (intended use language with no patentable weight - aside from the preamble, the output circuit block and analog neural memory cells are not recited elsewhere in the claim or its dependent claims – only “bits received in the output circuit block” is recited in dependent claim 16) (see, e.g. FIG. 13 depicting memory array 1302 and output buffer 1312, col. 8, lines 53-56, col. 9, lines 4-6 and col. 17, lines 4-6 and 33-44, “positive charge and negative charge accumulation on the gate of the MOS transistor provide non-volatile characteristics for the disclosed memory cells.” [i.e., analog memory cells], “in FIG. 1, illustrated is a schematic diagram 100 of a neuromorphic application of a memory array 102”, “FIG. 13 illustrates a block diagram of an example operating and control environment 1300 for a memory cell array 1302 … output buffer 1312 can be connected to an external host apparatus … by way of an I/O buffer or other I/O communication interface … output buffer 1312 can be configured to … output readout data, and … output data is received from memory cell array 1302 via signal output lines.” [i.e., method of operating an output block for an array of analog neural memory cells]), comprising:
measuring leakage and/or offset (as indicated above, “measuring leakage and/or offset” has been interpreted as any measurement, observation or recording of any offset, noise or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of the previously-introduced “output circuit block for analog neural memory cells”) (see, e.g., col. 8, lines 48-50, “the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments)”);
storing the measured amount as a first value (see, e.g., col. 7, lines 23-28, col. 8, lines 48-50 and col. 18, lines 1-15, “resistive-switching memory can … include non-volatility, having the capacity to store data”, “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, “implement … output, etc., functionality, … cause output pulses configured to facilitate row controller 1304 and column controller 1306 implementing the particular functionality. Output pulses can be transferred to selected bit lines by column controller 1306 … stored information, instructions, or the like can be located in local or remote memory storage devices.” [i.e., measured amount is stored as a first, atto-amp value]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose determining a least significant bit (LSB) for a memory cell using the formula: LSB = the first value rounded up to the next level.
In the same field, analogous art Baker teaches determining a least significant bit (LSB) for a memory cell using the formula: LSB = the first value rounded up to the next level (as indicated above, “the next level” has been interpreted as any next level) (see, e.g., FIGs. 6, 8-10 and 15 depicting analog, multibit memory cells 64 and a bit-line current signal with a measured amount of noise/current value [i.e., a memory cell with a noise/leakage/offset value] and paragraphs 25 and 65-66, “embodiments include a quantizing circuit configured to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” [i.e., a measured/detected first noise/leakage/offset value], “divider 93 may be implemented by dropping less-significant bits of the count. The number of less-significant bits that are dropped may be equal to n. … so n equals 3 and the 3, least-significant bits are dropped”, “divider 93 may round its output up to the nearest integer.” [i.e., determine a least significant bit (LSB) for a memory cell by rounding up the first offset/leakage value to a nearest integer/a next level]).
Asnaashari and Baker are analogous art because they are both related to implementing logic systems and memory devices that include sets of resistive switching memory cells and memory elements comprising volatile and non-volatile memory devices where “the memory elements 64 may include other types of volatile or nonvolatile memory. For example, the memory elements 64 may include a resistive memory”. (See, e.g., Asnaashari, Abstract and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

With respect to independent claim 17, Asnaashari discloses the invention as claimed including a method of operating an output circuit block for analog neural memory cells (intended use language with no patentable weight - aside from the preamble, the output circuit block and analog neural memory cells are not recited elsewhere in the claim or its dependent claims) (see, e.g. FIG. 13 depicting memory array 1302 and output buffer 1312, col. 8, lines 53-56, col. 9, lines 4-6 and col. 17, lines 4-6 and 33-44, “positive charge and negative charge accumulation on the gate of the MOS transistor provide non-volatile characteristics for the disclosed memory cells.” [i.e., analog memory cells], “in FIG. 1, illustrated is a schematic diagram 100 of a neuromorphic application of a memory array 102”, “FIG. 13 illustrates a block diagram of an example operating and control environment 1300 for a memory cell array 1302 … output buffer 1312 can be connected to an external host apparatus … by way of an I/O buffer or other I/O communication interface … output buffer 1312 can be configured to … output readout data, and … output data is received from memory cell array 1302 via signal output lines.” [i.e., method of operating an output block for an array of analog neural memory cells]),
comprising:
measuring offset or leakage and storing the measured amount as a first value (as indicated above, “measuring offset or leakage” has been interpreted as any measurement, observation or recording of any offset, noise or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of the previously-introduced “output circuit block for analog neural memory cells”) (see, e.g., col. 7, lines 23-28, col. 8, lines 48-50 and col. 18, lines 1-15, “resistive-switching memory can … include non-volatility, having the capacity to store data”, “the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments)”, “implement … output, etc., functionality, … cause output pulses configured to facilitate row controller 1304 and column controller 1306 implementing the particular functionality. Output pulses can be transferred to selected bit lines by column controller 1306 … stored information, instructions, or the like can be located in local or remote memory storage devices.” [i.e., measured amount is stored as a first, atto-amp value]);
recalling the first value (see, e.g., col. 17, lines 16-18, 25-26, 36-37 and 58-60, and col. 18, lines 1-3, “Column controller 1306 can control respective bitlines, applying suitable … read voltages to selected bitlines … controller 1304 can facilitate … read operations by applying suitable voltages at selected wordlines … Input/output buffer 1312 can be configured to receive write data … manages read, … data input … and like functionality associated with memory cell array 1302”, “To implement read, … input … functionality, state machine 1316 can control clock source(s) 1308.” [i.e., receive/read/recall the first value associated with the memory cell array/analog memory cells]);
performing a temperature adjustment (see, e.g., col. 9, lines 53-62 and col. 10, lines 36-44, “bitline 108 can receive an input from a single sensor and the voltage applied to the bitline is based on a magnitude of the sensor input. For instance, if the sensor measures temperature-a higher voltage can indicate a higher temperature and vice versa. The voltage response to the sensor input may not be a linear response, but some other response, logarithmic, exponential etc, and the neuromorphic functioning of the memory array can map the non-linear voltage response to a linear current response.” [i.e., performing an adjustment/response to a measured temperature]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose determining a least significant bit (LSB) for a memory cell range using the formula: LSB = the first value rounded up to the next level.
In the same field, analogous art Baker teaches determining a least significant bit (LSB) for a memory cell range using the formula: LSB = the first value rounded up to the next level (as indicated above, “the next level” has been interpreted as any next level) (see, e.g., FIGs. 6, 8-10 and 15 depicting analog, multibit memory cells 64 and a bit-line current signal with a measured amount of noise/current value [i.e., a memory cell with a noise/leakage/offset value] and paragraphs 25 and 65-66, “embodiments include a quantizing circuit configured to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” [i.e., a measured/detected first noise/leakage/offset value], “divider 93 may be implemented by dropping less-significant bits of the count. The number of less-significant bits that are dropped may be equal to n. … so n equals 3 and the 3, least-significant bits are dropped”, “divider 93 may round its output up to the nearest integer.” [i.e., determine a least significant bit (LSB) for a memory cell by rounding up the first offset/leakage value to a nearest integer/a next level]).
Asnaashari and Baker are analogous art because they are both related to implementing logic systems and memory devices that include sets of resistive switching memory cells and memory elements comprising volatile and non-volatile memory devices where “the memory elements 64 may include other types of volatile or nonvolatile memory. For example, the memory elements 64 may include a resistive memory”. (See, e.g., Asnaashari, Abstract and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claims 2 and 18, as discussed above, Asnaashari in view of Baker teaches the methods of claims 1 and 17.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose determining a most significant bit (MSB) for a memory cell range using the formula:
MSB = LSB + (N-1) * a delta level amount, where N is the total number of levels and the delta level amount is the difference between two consecutive levels.
In the same field, analogous art Baker teaches determining a most significant bit (MSB) for a memory cell range (see, e.g., paragraphs 66 and 69, “divider 93 output is generally equal to the three most-significant bits of the count”, “a range of counter values may represent a single data value stored by the memory device 64.” [i.e., determine a most significant bit/MSB of a count for a memory cell output range]) using the formula:
MSB = LSB + (N-1) * a delta level amount, where N is the total number of levels and the delta level amount is the difference between two consecutive levels (as indicated above, the terms “the total number of levels” in claim 2 and “the number of total levels” in claim 18 are being interpreted as any total number of levels) (see, e.g., paragraphs 25, 64-66 and 69, “detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal … the quantizing circuit may resolve small differences between voltage or current levels in multi-bit memory elements” [i.e., a difference/delta level amount between two consecutive current levels], “the count correlates with the bit-line current. … the delta-sigma modulator 88 spends more time in the charging state”, “divider 93 may be implemented by dropping less-significant bits of the count. The number of less-significant bits that are dropped may be equal to n. For instance, in the embodiment of FIG. 15, … n equals 3 and the 3, least-significant bits are dropped”, “affect the count in a consistent manner over a long period of time to affect the more significant digits of the count. That is, disregarding less significant digits is believed to lower the cutoff frequency of the counter 90. In other embodiments, fewer, more, or no digits may be truncated from the count as potentially representing noise” [i.e., divider determines MSB in terms of LSB, n/number of levels, and the delta level amount/difference] and claim 7, “the divider is configured to transmit a first number of the most significant bits output from the counter” [i.e., transmit a determined number, N of MSBs]).
Asnaashari and Baker are analogous art because they are both related to implementing logic systems and memory devices that include sets of resistive switching memory cells and memory elements comprising volatile and non-volatile memory devices where “the memory elements 64 may include other types of volatile or nonvolatile memory. For example, the memory elements 64 may include a resistive memory”. (See, e.g., Asnaashari, Abstract and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claims 3 and 19, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 18.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the delta level amount is equal to the LSB.
In the same field, analogous art Baker teaches wherein the delta level amount is equal to the LSB (see, e.g., paragraphs 25 and 66, “detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal … the quantizing circuit may resolve small differences between voltage or current levels” [i.e., the difference/delta level amount], “divider 93 may be implemented by dropping less-significant bits of the count. The number of less-significant bits that are dropped may be equal to n.”, “fewer, more, or no digits may be truncated from the count as potentially representing noise” [i.e., delta/difference amount is noise and the number of LSBs dropped/truncated as representing noise is equal to the delta amount]).
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claims 2 and 18.

Regarding claims 4 and 20, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 18.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the delta level amount is predetermined.
In the same field, analogous art Baker teaches wherein the delta level amount is predetermined (see, e.g., paragraphs 61 and 66, and claim 11, “the delta-sigma modulator 88 compares VBL to VRef” [i.e., VRef is a predetermined, reference voltage value], “divider 93 output is generally equal to the three most-significant bits of the count, and the three least significant bits of the count are dropped” [i.e., a predetermined amount of LSBs/bits are dropped], “wherein the divider is integrated with the counter and the counter is configured to increment a count by one when the bit-stream has a predetermined logic value” [i.e., a predetermined value used as the difference/delta value by the divider]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claims 5 and 21, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 18.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the LSB comprises a delta LSB amount.
In the same field, analogous art Baker teaches wherein the LSB comprises a delta LSB amount (see, e.g., paragraphs 25 and 66, “detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal … the quantizing circuit may resolve small differences between voltage or current levels” [i.e., the difference/delta level amount], “divider 93 may be implemented by dropping less-significant bits of the count. The number of less-significant bits that are dropped may be equal to n.”, “fewer, more, or no digits may be truncated from the count as potentially representing noise” [i.e., delta/difference amount is noise and the number of LSBs dropped/truncated as representing noise includes the delta LSB amount]).
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claims 2 and 18.

Regarding claims 12 and 28, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 17.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the measuring step is performed by an output block comprising an analog-to-digital converter.
In the same field, analogous art Baker teaches wherein the measuring step is performed by an output block comprising an analog-to-digital converter (as indicated above, “an output block” has been interpreted as the previously-introduced “output circuit block”) (see, e.g., paragraphs 25, 42 and 44, “in certain embodiments, an analog-to-digital converter outputs a pulse-density modulated bit-stream that represents the analog signal”, “quantizing circuit 16 includes an analog-to-digital converter 88 …  analog-to-digital converter 88 is coupled to … output bus 92”, “analog-to-digital converter 88 receives an analog signal from the memory element 64, e.g., a bit-line current IBit or a bit-line voltage VBL and outputs a bit-stream that corresponds with the analog signal.” [i.e., the output block includes an analog-to-digital converter]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claims 13 and 29, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 17.	
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the determining an LSB step and the determining an MSB step are performed by an output block.
In the same field, analogous art Baker teaches wherein the determining an LSB step and the determining an MSB step are performed by an output block (as indicated above, “the output block” has been interpreted as the previously-introduced “output circuit block”) (see, e.g., paragraphs 50 and 65-66, “Output terminals (D0-D5) of the counter 91 may connect to the divider 93, which may include output terminals (D0'-D4') that connect to the … output bus 92” [i.e., divider 93 includes an output circuit block/terminals], “divider 93 may be implemented by dropping less-significant bits of the count. The number of less-significant bits that are dropped may be equal to n. … so n equals 3 and the 3, least-significant bits are dropped”, “the output of the divider 93 … divider 93 output is generally equal to the three most-significant bits of the count” [i.e., steps for determining LSB and MSB are performed by an output circuit/block of divider 93]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

	Regarding claims 14 and 30 as discussed above, Asnaashari in view of Baker teaches the methods of claims 12 and 28.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the analog-to-digital converter is an integrating analog-to-digital converter.
In the same field, analogous art Baker teaches wherein the analog-to-digital converter is an integrating analog-to-digital converter (see, e.g., paragraphs 25, 42 and 44, “analog-to-digital converter outputs a pulse-density modulated bit-stream that represents the analog signal, and … integrates the bit-stream”, “analog-to-digital converter 88 is coupled to each of the bit-lines 38, 40, 42, 44, and 46, respectively.”, “analog-to-digital converter 88 receives an analog signal from the memory element 64, e.g., a bit-line current IBit or a bit-line voltage VBL and outputs a bit-stream that corresponds with the analog signal.” [i.e., analog-to-digital converter is an integrating converter that integrates the bit-stream]).
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claims 12 and 28.

	Regarding claim 15, as discussed above, Asnaashari in view of Baker teaches the method of claim 2.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the measuring step comprises performing an analog-to-digital conversion and the storing step comprises storing digital outputs in a counter.
In the same field, analogous art Baker teaches wherein the measuring step comprises performing an analog-to-digital conversion and the storing step comprises storing digital outputs in a counter (see, e.g., paragraphs 25, 48, 50 and 63, “a quantizing circuit configured to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal [i.e., detect/measure current and voltage noise/leakage]. As described below, in certain embodiments, an analog-to-digital converter outputs a pulse-density modulated bit-stream that represents the analog signal”, “the quantizing circuit 16. In this embodiment, the digital filter 90 includes a counter 91 and a divider 93, and the analog-to-digital converter 88” [measuring/detecting step includes analog-to-digital conversion], “counter 91 counts the number of clock cycles … The counter may count up or count down, depending on the embodiment. In some embodiments, the counter 91 may do both, counting up one for each clock cycle that the bit-stream has a logic high value and down one for each clock cycle that the bit-stream has a logic low value. Output terminals (D0-D5) of the counter 91 may connect to the divider 93”, “the count stored in the counter 91 may increase by one … the counter 91 may output the total count.” [storing step includes storing digital values in the counter 91]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claim 16, as discussed above, Asnaashari in view of Baker teaches the method of claim 15.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose counting down the stored digital outputs until the counter reaches zero; and 
counting up digital bits received in the output circuit block.
In the same field, analogous art Baker teaches counting down the stored digital outputs until the counter reaches zero (see, e.g., paragraphs 50, 53, 63 and 70, “The counter 91 may be configured to be reset to zero”, “counter 91 counts the number of clock cycles … The counter may count up or count down … counting … down one for each clock cycle that the bit-stream has a logic low value”, “the count stored in the counter 91”, “the counter may be set to zero” [i.e., counting down the stored digital outputs until the counter reaches zero]); and 
counting up digital bits received in the output circuit block (see, e.g., paragraphs 50 and 63, “counter 91 counts the number of clock cycles that the bit-stream 94 is at a logic high value or a logic low value … The counter may count up … counting up one for each clock cycle that the bit-stream has a logic high value … Output terminals (D0-D5) of the counter 91 may connect to the divider 93”, “the counter 91 increments the count by one to account for one clock cycle of the bit-stream signal 94 holding a logic low value. … the count stored in the counter 91 may increase by one” [counting up digital bits in the bit-stream received in the output circuit/block]).
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claim 15.

With respect to independent claim 31, Asnaashari discloses the invention as claimed including a method of compensating for leakage or offset while generating an output from an output circuit block coupled to an array of analog neural memory cells (intended use language with no patentable weight - aside from the preamble, generating the output and the array of analog neural memory cells are not recited elsewhere in the claim or its dependent claims – only “generate the output” is recited in dependent claims 32 and 33 and “analog neural memory cells” is recited in claims 41 and 42) (see, e.g. FIG. 13 depicting memory array 1302 and output buffer 1312, col. 2 line 65-col. 3, line 13, col. 8, lines 48-56, col. 9, lines 4-6 and col. 17, lines 4-6 and 33-44, “The neuromorphic logic system also includes a set of resistive switching memory cells … a neuromorphic logic method comprises receiving a voltage on a bitline”, “the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments) … positive charge and negative charge accumulation on the gate of the MOS transistor provide non-volatile characteristics for the disclosed memory cells.” [i.e., a method of compensating for leakage, including a circuit block coupled to an array of analog neural memory cells], “in FIG. 1, illustrated is a schematic diagram 100 of a neuromorphic application of a memory array 102”, “FIG. 13 illustrates a block diagram of an example operating and control environment 1300 for a memory cell array 1302 … output buffer 1312 can be connected to an external host apparatus … by way of an I/O buffer or other I/O communication interface … output buffer 1312 can be configured to … output readout data, and … output data is received from memory cell array 1302 via signal output lines.” [i.e., while generating an output from an output block coupled via lines to an array 1302 of analog neural memory cells]), comprising:
measuring leakage or offset in the output circuit block value … to generate a … leakage or offset value (Paragraphs 202-203 of applicant’s specification state “The leakage can comprise one or more of array leakage and circuit leakage. The array leakage can comprise one or more of memory cell leakage and leakage from one or more of decoding circuits and column write circuits. The offset can comprise one or more of array offset and circuit offset. The array offset can comprise offset from array variation due to one or more of memory cell capacitance and cell junction capacitance. The circuit offset can comprise offset from one or more of decoding circuits and column write circuits.” and “leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due [to] process, temperature, noise, or usage degradation”. Therefore, “measuring leakage or offset in the output circuit”, under the BRI, in light of the specification is any measurement, observation or recording of any offset, noise or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of the output circuit block) (see, e.g., col. 8, lines 47-50, “the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments)” [i.e., measuring leakage to generate a leakage value in amps]);
storing the digital leakage or offset value as a first value (see, e.g., col. 7, lines 23-28, col. 8, lines 48-50 and col. 18, lines 1-15, “resistive-switching memory can … include non-volatility, having the capacity to store data”, “the current leakage of the selector device can be very low (e.g., measured in atto-amps”, “implement … output, etc., functionality, … cause output pulses configured to facilitate row controller 1304 and column controller 1306 implementing the particular functionality. Output pulses can be transferred to selected bit lines by column controller 1306 … stored information, instructions, or the like can be located in local or remote memory storage devices.” [i.e., measured amount is stored as a first, atto-amp value]) in a counter (see, e.g., col. 9, lines 22-26 and col. 14, lines 31-32 and 43-45, “a chip with embedded memory can use a portion of the memory array for storage, cache, or system memory purposes, while using another portion of the memory array as a digital to analog converter, current source, bit counter”, “The bit counter 1000 can be formed from a portion of a memory array.”, “the set of resistive switching memory cells 1004, 1006, 1008, 1010, and 1012 can function as a bit counter by receiving a digital input” [i.e., memory can be used to store first value in a counter]); and
compensating for the leakage or offset (see, e.g., col. 8, lines 47-56, “Since the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments), the charge on the gate of the MOS transistor can retain a magnitude suitable to maintain the changed state of the MOS transistor for a long period of time. These two different stable states of positive charge and negative charge accumulation on the gate of the MOS transistor provide non-volatile characteristics for the disclosed memory cells.” [i.e., compensating for the measured leakage to retain/maintain charged state of MOS transistor, resulting in stable charge states]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose measuring leakage or offset in the output circuit block value using an analog-to-digital converter to generate a digital leakage or offset value.
In the same field, analogous art Baker teaches measuring leakage or offset in the output circuit block value using an analog-to-digital converter to generate a digital leakage or offset value (as indicated above, “measuring leakage or offset in the output circuit”, under the BRI, in light of the specification is any measurement, observation or recording of any offset, noise or leakage, such as a voltage (i.e., volts) or current (i.e., amps) value associated with any portion of the output circuit block) (see, e.g., paragraphs 25, 41-42 and 44, “in certain embodiments, an analog-to-digital converter outputs a pulse-density modulated bit-stream that represents the analog signal”, “noise in the bit-line current IBit while reading from the memory element 64.” [i.e., measuring/reading noise/offset], “quantizing circuit 16 includes an analog-to-digital converter 88 …  analog-to-digital converter 88 is coupled to … output bus 92” [i.e., in the output block], “analog-to-digital converter 88 receives an analog signal from the memory element 64, e.g., a bit-line current IBit or a bit-line voltage VBL and outputs a bit-stream that corresponds with the analog signal.” [i.e., measuring noise/offset in the output value/signal using an analog-to-digital converter to generate a digital bit-stream corresponding to the analog signal with the measured noise/offset]).
Alternatively, Baker also teaches storing the digital leakage or offset value as a first value in a counter (see, e.g., paragraphs 41, 45 and 48, “noise in the bit-line current IBit while reading from the memory element 64. … noise in the bit-line current IBit may cause the bit-line current IBit to fluctuate.”, “The digital filter 90 may remove high-frequency noise from the bit-stream … digital filter 90 includes a counter and a divider, i.e., a circuit configured to perform a division operation on the output of the counter” [i.e., storing digital offset/nose as a value in a counter]); and
compensating for the leakage or offset (see, e.g., paragraphs 43 and 45, “quantizing circuit 16 may digitize analog signals from the memory elements 64 in a manner that is relatively robust to noise”, “digital filter 90 may remove high-frequency noise from the bit-stream” [i.e., compensate for noise/offset by removing/filtering it]).
Asnaashari and Baker are analogous art because they are both related to implementing logic systems and memory devices that include sets of resistive switching memory cells and memory elements comprising volatile and non-volatile memory devices where “the memory elements 64 may include other types of volatile or nonvolatile memory. For example, the memory elements 64 may include a resistive memory”. (See, e.g., Asnaashari, Abstract and Baker, Abstract and paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47).

Regarding claim 32, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the compensation by measuring an output of the output circuit block using the counter by counting down from the stored first value until the counter reaches zero and then counting up to generate the output.
In the same field, analogous art Baker teaches wherein the compensation by measuring an output of the output circuit block using the counter by counting down from the stored first value until the counter reaches zero (as indicated above, “wherein the compensation by measuring an output of the output circuit block using the counter” has been interpreted as “wherein the compensating comprises measuring an output of the output circuit block using the counter”) (see, e.g., paragraphs 50, 53, 63 and 70, “The counter 91 may be configured to be reset to zero”, “counter 91 counts the number of clock cycles … The counter may count up or count down … counting … down one for each clock cycle that the bit-stream has a logic low value”, “the count stored in the counter 91”, “the counter may be set to zero” [i.e., counting down from the stored first value until the counter reaches zero]) and then counting up to generate the output (see, e.g., paragraphs 50 and 63, “counter 91 counts the number of clock cycles that the bit-stream 94 is at a logic high value or a logic low value … The counter may count up … counting up one for each clock cycle that the bit-stream has a logic high value … Output terminals (D0-D5) of the counter 91 may connect to the divider 93”, “the counter 91 increments the count by one to account for one clock cycle of the bit-stream signal 94 holding a logic low value. … the count stored in the counter 91 may increase by one” [counting up digital bits in the bit-stream to generate the output]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claim 33, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the compensation by measuring an output of the output circuit block using the counter and then subtracting the output from the stored first value to generate the output.
In the same field, analogous art Baker teaches wherein the compensation by measuring an output of the output circuit block using the counter and then subtracting the output from the stored first value to generate the output (as indicated above, “wherein the compensation by measuring an output of the output circuit block using the counter” has been interpreted as “wherein the compensating comprises measuring an output of the output circuit block using the counter”) (see, e.g., paragraphs 50 and 63, “counter 91 counts the number of clock cycles … The counter may count up or count down … the counter 91 may do both, counting up one for each clock cycle that the bit-stream has a logic high value and down one for each clock cycle that the bit-stream has a logic low value. Output terminals (D0-D5) of the counter 91 may connect to the divider 93” [i.e., measuring output of the output circuit block/output terminals using the counter 91], “the count stored in the counter 91 may increase by one … At the end of the sensing time 106, the counter 91 may output the total count.”, “the count stored in the counter 91” [i.e., and then subtracting/counting down from the stored first value to generate the output]).
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claim 32.

Regarding claim 34, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the analog-to-digital converter comprises an integrating analog-to-digital converter.
In the same field, analogous art Baker teaches wherein the analog-to-digital converter comprises an integrating analog-to-digital converter (see, e.g., paragraphs 25, 42 and 44, “analog-to-digital converter outputs a pulse-density modulated bit-stream that represents the analog signal, and … integrates the bit-stream”, “analog-to-digital converter 88 is coupled to each of the bit-lines 38, 40, 42, 44, and 46, respectively.”, “analog-to-digital converter 88 receives an analog signal from the memory element 64, e.g., a bit-line current IBit or a bit-line voltage VBL and outputs a bit-stream that corresponds with the analog signal.” [i.e., analog-to-digital converter includes an integrating converter that integrates the bit-stream]).
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claim 31.

Regarding claim 37, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the analog-to-digital converter comprises a sigma delta analog-to-digital converter.
In the same field, analogous art Baker teaches wherein the analog-to-digital converter comprises a sigma delta analog-to-digital converter (see, e.g., FIG. 8 – showing sigma delta analog-to-digital converter 88 and paragraph 48, “In this embodiment, ... the analog-to-digital converter 88 is a first-order delta-sigma modulator.”)
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claim 31.

Regarding claim 39, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Asnaashari further discloses wherein the system further comprises (as indicated above, “wherein the system further comprises” is being interpreted as “wherein the method further comprises”):
a digital data-to-voltage converter for converting the output into a voltage (see, e.g., col. 9, lines 21-26, col. 11, line 44, col. 12, lines 53-55, col. 13, lines 53-54 and col. 15, lines 31-32, “memory array that is used for a variety of purposes, not limited to being a digital to analog converter. For instance, a chip with embedded memory can use a portion of the memory array for storage, cache, or system memory purposes, while using another portion of the memory array as a digital to analog converter”, “which gives a voltage of 0.8V” [i.e., an output voltage], “The digital to analog converter 800 can be formed from a portion of a memory array”, “resistive switching memory cells will provide greater accuracy in converting the digital input into an analog output”, “modulating the voltage applied to one or more of the wordlines” [i.e., a digital data to analog converter for converting output into an analog output/voltage]).

Regarding claim 40, Asnaashari further discloses wherein the system further comprises (as indicated above, “wherein the system further comprises” is being interpreted as “wherein the method further comprises”):
a digital data-to-pulse width converter for converting the output into one or more pulses where the width of the one or more pulses is proportional to the value of the digital data (see, e.g., col. 9, lines 21-26, col. 12, lines 53-55, col. 13, lines 53-54, col. 17, lines 24-29 and col. 18, lines 3-8, “memory array that is used for a variety of purposes, not limited to being a digital to analog converter. For instance, a chip with embedded memory can use a portion of the memory array for storage, cache, or system memory purposes, while using another portion of the memory array as a digital to analog converter”, “The digital to analog converter 800 can be formed from a portion of a memory array”, “resistive switching memory cells will provide greater accuracy in converting the digital input into an analog output”, “facilitate program … or read operations by applying suitable voltages at selected wordlines … provide respective clock pulses to facilitate timing for read, write, and program operations”, “cause output pulses configured to facilitate row controller 1304 and column controller 1306 implementing the particular functionality. Output pulses can be transferred to selected bit lines by column controller 1306, for instance, or wordlines” [i.e., a digital data to analog converter for converting digital data to output including pulses, and the one or more pulse widths being proportional to the value of digital data is an obvious, well-known and well-understood property, function of such digital-to-pulse or digital-to-analog converters as the pulse or analog output data is proportional to the digital data]).

Claims 6-11, 22-27 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Baker as applied to claims 2, 17 and 31 above, and further in view of Yang et al. (U.S. Patent Application Pub. No. 2020/0105346 A1, hereinafter “Yang”). 
Yang was filed on May 1, 2019 and this date is before the earliest effective filing date of this application, i.e., May 2, 2019. Therefore, Yang constitutes prior art under 35 U.S.C. 102(a)(2). The examiner notes that Yang also claims priority to U.S. Provisional application No. 62/737,288, filed on September 27, 2018, which is also before the effective filing date of this application.
Regarding claims 6 and 22, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 18.
Asnaashari further discloses wherein the leakage comprises one or more of array leakage and circuit leakage (see, e.g., col. 7, lines 58-61 and col. 8, lines 48-50, “The volatile element of disclosed non-volatile memory cells, the selector device, can have a low resistance state and a high resistance state based on the voltage being applied by the voltage source to the first terminal of the capacitor.” [i.e., the selector device is an array of memory cells, a memory circuit], “the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments)” [i.e., leakage of selector device includes circuit leakage]).
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the leakage comprises … array leakage.
In the same field, analogous art Yang teaches wherein the leakage comprises … array leakage (aside from repeating the claim language in paragraph 202, “The leakage can comprise one or more of array leakage and circuit leakage.” and stating “leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due [to] process, temperature, noise, or usage degradation” in paragraph 203, applicant’s specification does not explicitly define array leakage. Therefore, “array leakage”, under the broadest reasonable interpretation (BRI), in light of the specification, is any noise, leakage, such as current or voltage leakage, or offset associated with memory cells or devices of a memory array) (see, e.g., paragraphs 16 and 29, “during use of the memory device, the leakage paths may extend to source lines of the memory device … define a leakage path between the first and second word lines … of memory cells”, “an edge or boundary of a memory array that offset memory and strap cells of the memory array” [i.e., memory device/circuit leakage and memory array leakage]). 
Asnaashari, Baker and Yang are analogous art because they are each related to memory devices and memory arrays (See, e.g., Yang, Abstract and paragraphs 15 and 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Baker to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claims 7 and 23, as discussed above, Asnaashari in view of Baker and Yang teaches the methods of claims 6 and 22.
Asnaashari further discloses wherein the ... leakage comprises one or more of memory cell leakage (aside from repeating the claim language in paragraph 202, “The leakage can comprise one or more of array leakage and circuit leakage.” and stating “leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due [to] process, temperature, noise, or usage degradation” in paragraph 203, applicant’s specification does not explicitly define memory cell leakage. Therefore, “memory cell leakage”, under the BRI, in light of the specification, is any noise, leakage, such as current or voltage leakage, or offset associated with memory cells or devices) (see, e.g., col. 7, lines 58-61 and col. 8, lines 48-50, “The volatile element of disclosed non-volatile memory cells, the selector device, can have a low resistance state and a high resistance state based on the voltage being applied by the voltage source to the first terminal of the capacitor.” [i.e., the selector device is an array of memory cells, a memory circuit], “the current leakage of the selector device can be very low (e.g., measured in atto-amps in at least some disclosed embodiments)” [i.e., leakage of selector device includes circuit leakage]).
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the … leakage comprises one or more of memory cell leakage and leakage from one or more of a decoding circuit and a column write circuit.
In the same field, analogous art Baker teaches wherein the … leakage comprises one or more of memory cell leakage and leakage from one or more of a decoding circuit and a column write circuit (aside from repeating the claim language in paragraph 202, “The array leakage can comprise one or more of memory cell leakage and leakage from one or more of decoding circuits and column write circuits.” and stating “leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due [to] process, temperature, noise, or usage degradation” in paragraph 203, applicant’s specification does not explicitly define array leakage. Therefore, “memory cell leakage and leakage from one or more of a decoding circuit and a column write circuit”, under the BRI, in light of the specification, is any noise, leakage, such as current or voltage leakage, or offset associated with memory cells or devices, or one or more of a decoding circuit/decoder or column write circuit/circuitry for writing to memory columns) (see, e.g., paragraphs 25 and 29-30 “quantizing the signal and then digitally filtering noise from the quantized signal” [i.e., the noise/leakage], “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28. As described below in reference to FIG. 3, the memory array 14 may include a matrix of memory elements arrayed in rows and columns”, “the control circuitry may receive a command to … write to a target memory address. The control circuitry 28 may then convert the target address into … a column address” [i.e., noise/leakage includes memory cell leakage from memory array 14 and leakage from decoding circuits 18, 24 and column write circuit/circuitry 28]).
The motivation to combine Asnaashari and Baker is the same as discussed above with respect to claims 6 and 22.
	Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the array leakage comprises one or more of memory cell leakage.
In the same field, analogous art Yang teaches wherein the array leakage comprises one or more of memory cell leakage (as indicated above, “array leakage”, under the BRI, in light of the specification is any noise, leakage, such as current or voltage leakage, or offset associated with memory cells or devices of a memory array), and “memory cell leakage”, under the BRI, in light of the specification, is any noise, leakage, such as current or voltage leakage, or offset associated with memory cells or devices) (see, e.g., paragraphs 16 and 29, “during use of the memory device, the leakage paths may extend to source lines of the memory device … define a leakage path between the first and second word lines … of memory cells” [i.e., memory cell leakage], “an edge or boundary of a memory array that offset memory and strap cells of the memory array” [i.e., memory array offset/leakage includes memory device/memory cell leakage]).
The motivation to combine Asnaashari, Baker and Yang is the same as discussed above with respect to claims 6 and 22.

Regarding claims 8 and 24, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 17.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the offset comprises one or more of array offset and circuit offset.
In the same field, analogous art Yang teaches wherein the offset comprises one or more of array offset and circuit offset (aside from repeating the claim language in paragraph 202, “The offset can comprise one or more of array offset and circuit offset. The array offset can comprise offset from array variation due to one or more of memory cell capacitance and cell junction capacitance. The circuit offset can comprise offset from one or more of decoding circuits and column write circuits.” and stating “leakage_ value and/or offset_ value + deltaLmin. Optionally, deltaLMin is a current value that compensates for variation between levels due [to] process, temperature, noise, or usage degradation” in paragraph 203, applicant’s specification does not explicitly define array leakage. Therefore, “array offset”, under the BRI, in light of the specification, is any offset or variation associated with memory cells or devices of a memory array, and “circuit offset”, under the BRI, in light of the specification, is any offset or variation associated with a circuit/circuitry) (see, e.g., paragraphs 29 and 40, “a memory array that offset memory and strap cells of the memory array” [i.e., an offset including a memory array offset], “embodiments of the integrated memory chip of FIG. 1 are provided in which the enhanced device-region layout is varied. As illustrated by the top layout 300A of FIG. 3A, the word-line-side device region 110a is laterally between and spaced from the first and second word lines 102a, 102b. Hence, the second offset Ob is negative in FIG. 3A, and positive in FIG. 1, or vice versa.” [i.e., an offset including a memory chip/circuit offset]).
Asnaashari, Baker and Yang are analogous art because they are each related to memory devices and memory arrays (See, e.g., Yang, Abstract and paragraphs 15 and 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Baker to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20). 

Regarding claims 9 and 25, as discussed above, Asnaashari in view of Baker and Yang teaches the methods of claims 8 and 24.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose array variation due to one or more of read-only memory cell capacitance and cell junction.
In the same field, analogous art Baker teaches array variation due to one or more of read-only memory cell capacitance and cell junction (see, e.g., FIG. 17, with block 122 to “CONDUCT A REFERENCE CURRENT BOTH INTO A CAPACITOR AND TROUGH A MEMORY CELL”, block 130 to “DISCHARGE THE CAPACITOR THROUGH THE MEMORY ELEMENT” and blocks 126 and 138 to then evaluate variations of memory cell/element capacitance [i.e., memory cell capacitance] and paragraphs 29, 32, 34-35, 53, 71 and 78, “memory device 12 may include a memory array 14 … the memory array 14 may include a matrix of memory elements arrayed in rows and columns.”, “The memory array 14 further includes a plurality of memory elements 64, each of which may be arranged to intersect one of the bit-lines and one of the word-lines.” [i.e., memory array includes elements/cells in rows and columns with cell intersections/junctions], “circuit 66 that models the operation of an arbitrarily selected memory element 64, which is disposed at the intersection of WL3 and BL0. This circuit 66 includes a capacitor”, “circuit 66 models electrical phenomena associated with reading the memory elements 64 at the intersection of WL3 and BL0.” [i.e., phenomena including variations due to cell capacitance and cell intersection/junction of WL3 and BL0], “capacitor 98 may be used to integrate differences between currents on the bit-lines … and the reference current” [i.e., differences/variations due to memory cell intersection/junction], “the reference current is conducted both into the capacitor and through the memory cell”, “memory device 12 may include a read-only memory (ROM), such as an EPROM, and/or flash memory” [i.e., read-only memory device/cell capacitance]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the array offset comprises offset from array variation.
In the same field, analogous art Yang teaches wherein the array offset comprises offset from array variation due (as indicated above, “the array offset”, under the BRI, in light of the specification, is any offset or variation associated with memory cells or devices of a memory array) (see, e.g., paragraphs 29 and 40, “a memory array that offset memory and strap cells of the memory array” [i.e., the memory array offset], “the enhanced device-region layout is varied.” [i.e., array offset includes offset from array variation]).
Asnaashari, Baker and Yang are analogous art because they are each related to memory devices and memory arrays (See, e.g., Yang, Abstract and paragraphs 15 and 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Baker to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20). 

Regarding claims 10 and 26, as discussed above, Asnaashari in view of Baker and Yang teaches the methods of claims 8 and 24.
Although Asnaashari substantially discloses the claimed invention, Asnaashari is not relied on to explicitly disclose wherein the circuit offset comprises offset from one or more of a decoding circuit and a column write circuit.
In the same field, analogous art Baker teaches wherein the circuit offset comprises offset from one or more of a decoding circuit and a column write circuit (as indicated above, “circuit offset”, under the BRI, in light of the specification, is any offset or variation associated with a circuit/circuitry) (see, e.g., paragraphs 6, 25 and 29-30 “noise in the power supply, ground, and reference voltage may cause an inaccurate reading of the memory element. The noise may have a variety of sources, such as temperature variations, parasitic signals, data dependent effects, and manufacturing process variations.” [i.e., memory element/circuit variations/offset], “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28. As described below in reference to FIG. 3, the memory array 14 may include a matrix of memory elements arrayed in rows and columns”, “the control circuitry may receive a command to … write to a target memory address. The control circuitry 28 may then convert the target address into … a column address” [i.e., circuit variation/noise/offset includes variation/noise/offset from decoding circuits 18, 24 and column write circuit/circuitry 28]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari to incorporate the teachings of Baker to provide “a memory device 12 that … may include multi-bit memory elements and quantizing circuits” where the “memory device 12 may include a memory array 14, a quantizing circuit 16, a column decoder 18, a column address latch 20, row drivers 22, a row decoder 24, row address latches 26, and control circuitry 28” and “the memory array 14 may include a matrix of memory elements.” [i.e., analog memory elements/cells] (See, e.g., Baker, paragraphs 27 and 29). Doing so would have allowed Asnaashari to user Baker’s memory device with a “quantizing circuit … to detect small differences in voltages and/or current by quantizing the signal and then digitally filtering noise from the quantized signal” whereby, while “the quantizing circuit 16 may sample the signal from the memory element 64 over a longer period of time than conventional designs, the overall speed of the memory device 12 may be improved. As compared to a conventional device, each read or write operation of the memory device 12 may transfer more bits of data into or out of the memory element 64. As a result, … more data may be read or written during the operation, thereby improving overall performance”, as suggested by Baker (See, e.g., Baker, paragraphs 25 and 47). 

Regarding claims 11 and 27, as discussed above, Asnaashari in view of Baker teaches the methods of claims 2 and 17.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the memory cell is a split gate memory cell.
In the same field, analogous art Yang teaches wherein the memory cell is a split gate memory cell (see, e.g., paragraph 2, “types of flash memory include stacked gate flash memory and split gate flash memory. Split gate flash memory has lower power consumption, higher injection efficiency, less susceptibility to short channel effects, and over erase immunity compared to stacked gate flash memory.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Baker to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20).

Regarding claim 41, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the analog neural memory cells are split-gate flash memory cells.
In the same field, analogous art Yang teaches wherein the analog neural memory cells are split-gate flash memory cells (see, e.g., paragraph 2, “types of flash memory include stacked gate flash memory and split gate flash memory. Split gate flash memory has lower power consumption, higher injection efficiency, less susceptibility to short channel effects”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Yang to provide “an integrated memory chip with an enhanced device-region layout” (see, e.g., Yang, Abstract and paragraph 20). Doing so would have allowed Asnaashari in view of Baker to use Yang’s memory chip with “the enhanced device-region layout” to facilitate “reduced leakage current and … enhanced word-line etch resiliency”, as suggested by Yang (see, e.g., Yang, Abstract and paragraph 20).

Regarding claim 42, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the analog neural memory cells are stacked-gate flash memory cells.
In the same field, analogous art Yang teaches wherein the analog neural memory cells are stacked-gate flash memory cells (see, e.g., paragraphs 2 and 71, “Some types of flash memory include stacked gate flash memory”, “a first dielectric layer 902 and a first conductive layer 904 (also known as a floating gate layer) are formed stacked on the substrate”). 
The motivation to combine Asnaashari, Baker and Yang is the same as discussed above with respect to claim 41.

Claims 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Baker as applied to claims 2 and 17 above, and further in view of Li et al. (U.S. Patent Application Pub. No. 2020/0202586 A1, hereinafter “Li”). 
Li was filed on April 22, 2019, and this date is before the earliest effective filing date of this application, i.e., May 2, 2019. Therefore, Li constitutes prior art under 35 U.S.C. 102(a)(2). The examiner notes that Li also claims foreign priority to Chinese application No. 201811564525.2, filed on December 20, 2018, which is also before the effective filing date of this application.
Regarding claim 35, as discussed above, Asnaashari in view of Baker teaches the method of claim 34.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the analog-to-digital converter comprises a ramp analog-to-digital converter.
In the same field, analogous art Li teaches wherein the analog-to-digital converter comprises a ramp analog-to-digital converter (see, e.g., paragraph 55, “The analog-to-digital converter may be a direct-conversion ADC, a successive-approximation ADC, a ramp-compare ADC” [i.e., the analog-to-digital converter comprises a ramp analog-to-digital converter]).
Asnaashari, Baker and Li are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: using analog/digital circuitry in “a neural network technique.” [i.e., a neural network/model/application] (see, e.g., Li, Abstract and paragraphs 43, 55 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Li to provide methods for acquiring k-space data and an “optimized k-space data adjustment technique” to generate k-space data that is input into neural network models where “The analog-to-digital converter may convert MR signals received … into digital data” so that “The digital data may be used to fill a k-space to generate k-space data” (see, e.g., Li, Abstract and paragraphs 10 and 55). Doing so would have allowed Asnaashari in view of Baker to use Li’s “optimized k-space data adjustment technique” to generate k-space data for a “neural network technique, to … improve the efficiency of the image reconstruction” where “the operation of determining the optimized k-space data as described above may improve the efficiency of image reconstruction in subsequent operations”, as suggested by Li (see, e.g., Li, paragraphs 10, 106 and 124). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 37, this claim depends directly from independent claim 31, and as discussed above, Asnaashari in view of Baker teaches the methods of claims 31 and 37. 
Alternatively, Li also teaches wherein the analog-to-digital converter comprises a sigma delta analog-to-digital converter (see, e.g., paragraph 55, “The analog-to-digital converter may be … a sigma-delta ADC, or the like” [i.e., the analog-to-digital converter comprises a sigma delta ADC converter]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Li to provide methods for acquiring k-space data and an “optimized k-space data adjustment technique” to generate k-space data that is input into neural network models where “The analog-to-digital converter may convert MR signals received … into digital data” so that “The digital data may be used to fill a k-space to generate k-space data” (see, e.g., Li, Abstract and paragraphs 10 and 55). Doing so would have allowed Asnaashari in view of Baker to use Li’s “optimized k-space data adjustment technique” to generate k-space data for a “neural network technique, to … improve the efficiency of the image reconstruction” where “the operation of determining the optimized k-space data as described above may improve the efficiency of image reconstruction in subsequent operations”, as suggested by Li (see, e.g., Li, paragraphs 10, 106 and 124). 

Regarding claim 38, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the analog-to-digital converter comprises a successive approximation register analog-to-digital converter.
In the same field, analogous art Li teaches wherein the analog-to-digital converter comprises a successive approximation register analog-to-digital converter (see, e.g., paragraph 55, “The analog-to-digital converter may be a direct-conversion ADC, a successive-approximation ADC” [i.e., the analog-to-digital converter comprises a successive approximation ADC converter]).
The motivation to combine Asnaashari, Baker and Li is the same as discussed above with respect to claims 35 and 37.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Baker as applied to claim 31 above, and further in view of Far (U.S. Patent. No. 10,594,334 B1, hereinafter “Far”). 
Far was filed on April 11, 2019, and this date is before the earliest effective filing date of this application, i.e., May 2, 2019. Therefore, Far constitutes prior art under 35 U.S.C. 102(a)(2). The examiner notes that Far also claims priority to U.S. Provisional application No. 62/658,678, filed on April 17, 2018, which is also before the effective filing date of this application.
Regarding claim 36, as discussed above, Asnaashari in view of Baker teaches the method of claim 34.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach wherein the analog-to-digital converter comprises an algorithmic analog-to-digital converter.
In the same field, analogous art Far teaches wherein the analog-to-digital converter comprises an algorithmic analog-to-digital converter (see, e.g., col. 8, lines 13-67, “the first analog to digital converter operates as an algorithmic analog to digital converter”).
Asnaashari, Baker and Far are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: using analog/digital circuitry: “multipliers that arrange data-converters to perform the multiplication function, operating in mixed-mode (both digital and analog)” in “ML and AI applications” [i.e., neural networks/models/applications] (see, e.g., Far, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Far to provide “multipliers that arrange data-converters to perform the multiplication function, operating in mixed-mode (both digital and analog), and capable of low power consumptions and asynchronous operations, which makes them suitable for low power ML and AI applications” and “analog-to-digital converters (ADC)” where the “data-converters are generally asynchronous (i.e., they are clock free)” (see, e.g., Far, Abstract and col. 10, lines 4-46). Doing so would have allowed Asnaashari in view of Baker to use Far’s ADC data converters to reduce power consumption, where use of Far’s asynchronous ADC converters “eliminates the need for a free running clock and improves dynamic power consumption with lower clock noise”, as suggested by Far (see, e.g., Far, Abstract and col. 10, lines 42-46). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable Asnaashari in view of Baker as applied to claim 31 above, and further in view of Ning et al. (International Application Pub. No. WO 2016/164049 A1, hereinafter “Ning”). 
Regarding claim 43, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach performing, by the output circuit block, calibration to compensate for temperature.
In the same field, analogous art Ning teaches performing, by the output circuit block, calibration to compensate for temperature (see, e.g., FIG. 1 – showing that temperature calibration/compensation is operated in a vector matrix multiplication array, Abstract and paragraphs 3, 9, 10, and 28, “determine a compensation voltage based on pre-calibrated temperature data of the memristor crossbar array. In this manner, examples herein provide for temperature compensation of a memristor crossbar array. By accounting for temperature effects, memristor crossbar arrays can be used as accurate dot product engines”, “FIG. 1 is a … temperature compensation circuit 100. Temperature compensation circuit 100 may determine a compensation voltage that may be applied to a memristor crossbar array in order to neutralize or account for temperature effects”).
Asnaashari, Baker and Ning are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: analog/digital circuits and circuit temperature compensation/calibration (see, e.g., paragraph 10 of Ning, “Temperature compensation circuit 100 may have a temperature sensor 110, a signal converter which is illustrated in FIG. 1 as an analog-to-digital (ADC) converter 120, a voltage compensation circuit 130, and a storage 140.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asnaashari in view of Baker to incorporate the teachings of Ning to provide “temperature compensation circuits to account for temperature fluctuations in a memristor crossbar array” (see, e.g., Ning, paragraph 9). Doing so would have allowed Asnaashari in view of Baker to use Ning’s temperature compensation circuits to compensate for temperature effects, where “By accounting for temperature effects, memristor crossbar arrays can be used as accurate dot product engines”, as suggested by Far (see, e.g., Ning, paragraph 10). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 44, as discussed above, Asnaashari in view of Baker teaches the method of claim 31.
Although Asnaashari in view of Baker substantially teaches the claimed invention, Asnaashari in view of Baker is not relied to teach performing, by the output circuit block, calibration to compensate for process or voltage supply variation.
In the same field, analogous art Ning teaches performing, by the output circuit block, calibration to compensate for process or voltage supply variation (see, e.g., paragraphs 15 and 19-20, “voltage compensation circuit 130 may determine the compensation voltage by matching the temperature of the memristor crossbar array with the pre-calibrated data” [i.e., calibration to compensate for voltage supply], “memristor 230 may have a resistance that changes with an applied voltage or current.”, “the current through each memristor 230 may depend on its temperature in addition to an applied voltage.” [i.e., calibration to compensate for voltage supply variation]).
The motivation to combine Asnaashari, Baker and Ning is the same as discussed above with respect to claim 43.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For example, non-patent literature Du, Yuan, et al. (“An Analog Neural Network Computing Engine using CMOS-Compatible Charge-Trap-Transistor (CTT)." arXiv preprint arXiv:1709.06614 v4 (2018): 1-11 hereinafter “Du”) discloses “An analog neural network computing engine based on CMOS-compatible charge-trap transistor (CTT)” that includes a “Sequential Analog Fabric” with a “Parallel to Sequential Transformation” that determines an LSB and MSB [i.e., least and most-significant bits] where “the offset could be easily calibrated out after the analog-to-digital converter in the digital domain” because “a constant offset in the computation which can be calibrated out” by “injecting correction current is added at the latch input for offset calibration” and using an “Offset Calibration Algorithm” [i.e., compensating for offset] (see, e.g., Du, FIGs.  4 and 7, Abstract and pages 1 and 4-6). 
Also, for instance, non-patent literature Mittal, Sparsh ("A survey of ReRAM-based architectures for processing-in-memory and neural networks." Machine learning and knowledge extraction 1.1 (April 2018): 75-114, hereinafter “Mittal”) discloses “ReRAM supports operations such as analog matrix-vector multiplication (MVM), search and bitwise operations within memory” [i.e., resistive RAM, analog memory] and “mapping schemes” for “Mapping NN [neural networks] to ReRAM” that include “techniques for mapping a NN to ReRAM crossbar (Section 3.1), architectures for enabling NN inference” where the strategies include a strategy for “Assigning larger weights to MSB and smaller weights to LSB” (see, e.g., Mittal, table 2, pages 75 and 79). 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125